           Case 4:19-cv-01843-KAW Document 16 Filed 06/18/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 The Center for Investigative Reporting and             CASE No C 4:19-cv-01843-KAW


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 U.S. Dep't of Labor
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
        (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
        and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
        options.
                                                s/ CIR & Will Evans
 Date:6/18/19
                                                                     Party
 Date: 6/18/19                                  s/ D. Victoria Baranetsky
                                                                   Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
          intend to stipulate to an ADR process
      ■
          prefer to discuss ADR selection with the Assigned Judge at the case management
          conference

                                                        s/ D. Victoria Baranetsky
      Date: 6/18/19
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
